Case 1:19-cr-00463-DLC Document 142 Filed 10/29/20 Page 1 of 2
Case 1:19-cr-00463-DLC Document 140 Filed 10/28/20 Page 1 of 2

nenmescauster MEMO ENDORSED

SUITE 2€
555 N.E. 15t® STREET
MIAMI, FLORIDA 33132

 

 

 

 

 

 

 

 

 

 

NEIL M. SCHUSTER * TELEPHONE (305) 416 ~ 0324
ANDREW HORN TELECOPIER(305) 416 - 0325

OF COUNSEL e-mailinei]@neilmschuster,com
*ALSO ADMITTED IN COLORADO &

DISTRICT OF COLUMBIA.
October 28, 2020
BY ECF USDC SDNY
DOCUMENT.

Honorable Denise L. Cote _
United States District Judge ELECTRONICALLY FILED
Daniel Patrick Moynihan United States Courthouse DOC #:
500 Peari Street DATE FILED: |. O 2qpb od»
New York, New York 10007 :

 

Re: United States v. Zalmund Zirkind, 89 19 Cr. 463 (DLC)
LETTER MOTION TO AMEND CONDITIONS OF BOND TO PERMIT DAILY
MORNING ATTENDANCE AT RELIGIOUS SERVICES 9 A.M TO 11 A.M.

Dear Judge Cote:

On behalf of Mr. Zirkind, this application follows an earlier related request and respectfully
seeks an opportunity to attend morning daily prayer service from 9 a.m. until 11 a.m. at
Congregation Lubavitcher, 770 Eastern Parkway in Brooklyn, NY, where the Defendant is now
permitted to attend Sabbath services. See DE 78 (Motion to Amend Conditions of Bond to Permit
Greater Attendance at Religious Prayer Services); DE 82, (Order Granting application to attend
services at the Congregation Lubavitcher from Friday to Saturday evening, denying additional
attendance without prejudice to a future application); DE 102 (Motion to Temporarily Amend
Conditions of Bond to Permit Attendance at High Holiday and Other Services); DE 106 (Order
Granting DE 102). Counsel has reviewed this request with AUSA Stephanie Lake and USPO
Rothman who agree with the relief requested.

By way of background information, the Defendant was arrested in the Northern District of
New York on July 16, 2020, was released on stipulated conditions that include home confinement
on August 5, 2020. The Defendant is fully compliant with his release conditions. The Defendant
pled guilty to his one-count indictment charging that he laundered narcotics proceeds in violation
of Title 18, United States Code, Sections 1956 (a)(1)(A)(i), (a)C1)(B), (a)(2)(A), (a)(2) (B), and
1957(a).

The Defendant is an Orthodox Rabbi of the Chabad sect. His religious observance makes
it his duty to pray three times daily: in the morning, in the afternoon, and at nightfall. The
Defendant respectfully seeks the opportunity for attendance at his morning prayer (shacharit) at
the Congregation Lubavitcher where (socially distanced) group prayer is thought to be most
effective.

 
Case 1:19-cr-00463-DLC Document 142 Filed 10/29/20 Page 2 of 2
Case 1:19-cr-00463-DLC Document 140 Filed 10/28/20 Page 2 of 2

We thank Your Honor for your review.

Respectfully submitted,

/s Neil WM. Schuster
Neil M. Schuster

NMS:asnd
Josh Rothman, intensive Supervision Specialist
Stephanie Lake, AUSA

Aline R Fledr, AUSA
Sebastian Swett, AUSA

Yh hey leu 444 ‘ aot vie Lak,
jena Naw York Stake Coviel-t
Ataate qua Ss shed “F y Lleek Leow’

aa pple int Mean. Cs whew fs

2 of 2

 
